Title: Abigail Adams Smith to Lucy Cranch, 31 January 1790
From: Smith, Abigail Adams
To: Cranch, Lucy


Richmond Hill Jany 31st 1790
I cannot omit so good an opportunity as now Presents to acknowledge the receipt of your kind letter of Nov. my Dear Lucy—, my Brother has made us a very agreeable visit and I hope when he returns he will give a favourable account of his friends;—and of New York. he has been danceing amongst the Ladies and has been much approved. but what will you think of their ideas of Beauty, when I tell you that he has also borne away the Palm upon this subject—against the fairer Part of the family—, we are very reluctant at parting with him— but as it is necessary we must Submit—
what a Beautifull Winter we have. the weather here has been very fine. for two months past with very few exceptions we have not had more than one inch of snow at a fall, which has not Continued for any time—and it is almost as mild as April—, but we cannot enjoy the present pleasure without some apprehension least the future should prove unfavourable— the farmers tremble for their Crops, least the spring should prove unfriendly to them, thus it is the past and the future oftentimes prevent us from enjoying the Present Blessings with a proper gratitude— it often surprises me to hear Persons of good judgent—regreting the Scences which they have passed—looking back to the pleasures they injoyed in situations in which I recollect to have known them imployed in anticipating the pleasures of those stations in which they are at present placed— there is a certain unsattisfying principle in our dispositions which deprives us of much Sattisfaction,— those who are Conscious of it and indeavour to Correct it have some chance to overcome it and to enjoy the greatest of all blessings a Contented mind—
Mrs Norton wrote me that you were to spend most of the Winter with her. perhaps this may find you employed in the gratefull office of Confering, pleasure upon others—which I am sure must be the Case in whatever situation it meets you—
our friend N—— Q.—I hear is soon to become Mrs Packard how do her friends approve of her settling at such a distance from them and how can she reconcile her mind to quit her Native Town to which She is so much attached;— I expect in the Common Course of Human events that Parson W–b–d—will soon drop off, and that some smart young Parson will be put into his Place who will present himself to my friend Lucy—and I hope he will prove worthy of her acceptance this will be very agreeable to all Parties;— you must Compleat the trio— be so good when you see Miss Quincy to present my regards to her— present me respectfully to Your Pappa & Mamma—and to all friends who may inquire after your / friend
A Smith—
